DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending as amended on 11/23/2020. Claims 9-11 stand withdrawn from consideration.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 11/23/20. In particular, claim 13 is newly presented. Therefore, while substantially similar to the rejection set forth in the previous action, the rejection below has been modified to address the new claim. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-8, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al (US 2015/0147554) in view of Park et al (KR 2015/0033051; included machine translation cited herein).
As to claims 1-7 and 12, Chae discloses a polyimide film [0007-9, 0193] which is a reaction product of at least two dianhydrides [0012-20] and a diamine [0015, 0021] in a molar ratio of dianhydride:diamine of 1:1 [0041, 0166]. The polyimide film may be 
As to the presently recited mixture of dianhydrides:
Chae teaches that the dianhydride mixture includes a first dianhydride according to formula 1A or 1B, and a second (asymmetric) dianhydride according to formula 2 [0014-5]. In particular, Chae teaches that the first dianhydride of formula 1A may be 3,3’,4,4’-biphenyltetracarboxylic dianhydride (BPDA) [0042] (which corresponds to the presently recited “at least one other dianhydride”) and the asymmetric dianhydride of formula 2 may be 2,3,3’,4’-biphenyltetracarboxylic dianhydride (a-BPDA) [0042] (which corresponds to the presently recited “asymmetric dianhydride”). See also [0141]. Chae teaches that the asymmetric dianhydride of formula 2 may be present between 25-52 mol% based on the total moles of dianhydride [0040], which falls within the presently recited range of 20-80 mol%. Chae further exemplifies several polyimides prepared from a combination of BPDA and a-BPDA (see [0216] and Table 1 on p 20), including a combination of 55% BPDA and 45% a-BPDA. 
As to the presently recited mixture of diamines:
Chae teaches that the diamine of formula 3 may be “at least one selected from” formulas as shown in [0044]. Chae teaches [0051] and exemplifies (see [0216]) polyimides prepared from 2,2’-bis(trifluoromethyl)benzidine (TFMB), which corresponds to an “at least one other diamine” as presently recited. 
One would have appreciated from Chae’s disclosure (i.e., that the diamine may be “at least one” of the disclosed formulas) that a combination of diamines could be utilized to form a polyimide according to Chae. Furthermore, in addition to TFMB, Chae 
Park teaches a polyimide and display substrate manufactured therefrom (p 1, lines 11-24). Park teaches utilizing a first diamine containing an amino group in the para position, and a second diamine containing an amino group in the meta position (p 8, lines 314-8). Park names several suitable second diamines, including 1,3-diaminobenzene (i.e., meta-phenylenediamine, m-PDA) (p 16, lines 633-637), and exemplifies polyimide prepared from m-PDA as the second diamine (example 1). Park teaches that the first diamine is preferably present in an amount of 70-99 wt% because it can lower the coefficient of thermal expansion (CTE) (p 12, lines 489-498). Including a diamine having an amino group in the meta position increases the flexibility of the polyimide film, but is desirably 30 parts by weight or less in order to avoid significant increase in CTE (p 13, lines 502-216).
In light of Park, the person having ordinary skill in the art would have been motivated to substitute 1-30 wt% of a para-diamine component of a polyimide intended for use as a flexible display substrate with m-PDA in order to improve the flexibility of the polyimide film without significantly lowering the CTE. Given Chae’s disclosure with regard to the need for lightness and flexibility, as well as low CTE, for flexible substrates for replacing glass, the person having ordinary skill in the art would have been motivated to include 1-30 wt% of m-PDA, as disclosed by Park, in the diamine component of Chae’s polyimide, in order to achieve the desired balance between 
Given that TFMB has a molecular weight of 320.23 g/mol and m-PDA has a molecular weight of 108.14 g/mol, substitution of 1-30wt% TFMB with m-PDA is equivalent to substitution of 3-56 mol% TFMB with m-PDA. Therefore, Chae and Park suggest a polyimide from
two dianhydrides: 48-75 mol% BPDA and 25-52 mol% a-BPDA, and 
two diamines: 44-97 mol% TFMB and 3-56 mol% m-PDA.
In light of Park’s disclosure, the person having ordinary skill in the art would have been motivated to select an appropriate amount of m-PDA in order to achieve the desired balance between improved flexibility (improved as m-PDA increases) and CTE (worsens as m-PDA increases) for the intended application. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide from BPDA, a-BPDA, TFMB and m-PDA, as suggested by Chae and Park, utilizing any appropriate amount of m-PDA within a range of 3-56 mol% based on the two diamines, including amounts within the presently claimed range of no more than 50 mol% (claim 1) or 20-50 mol% (claims 3 and 4). Case law has established that a prima facie case of 
As to claims 8 and 13, Chae and Park suggest a film according to claims 1-7, as set forth above. 
As to the presently recited glass transition temperature: 
Chae discloses that the polyimide has good thermal properties, including a high glass transition temperature of greater than or equal to 320 C [0197], which falls within the presently claimed range of at least 300 C.
As to the presently recited transmittance, Chae teaches the article may have a transmittance of greater than 87% at a range from 380 nm to 780 nm [0193]. Modified Chae fails to specifically teach a transmittance at 550 nm. 
However, the person having ordinary skill in the art would have been motivated to increase the light transmittance of a polyimide film substrate in order to improve suitability as a transparent glass replacement. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a polyimide according to modified Chae having any light transmittance within the range disclosed by Chae in [0193], including a light transmittance corresponding to at least 85% at 550 nm, in order to improve suitability for display devices. (A comparison of the transmittance values of the polyimide films in the instant examples at 400-700 nm versus 550 nm shows that the transmittance at 550 nm is higher than the transmittance over the range of wavelengths. There is reasonable basis to conclude, therefore, that polyimides of modified Chae having an average transmittance of 87% or higher over 380-780 nm also have a transmittance of 85% or higher at 550 nm. 
As to the presently recited birefringence, Chae teaches that good optical properties include a low out-of-plane retardation (Rth) [0146, 0214], and that the article may have an Rth of less than or equal to 700 nm [0196, 0254, p 27 claim 17]. Chae exemplifies films having an Rth of, e.g., 60 (see example 4, table 1). 
According to the instant specification, birefringence causes optical retardation, and Rth is equal to the in-plane/out-of-plane birefringence multiplied by thickness [007]. Given the known correlation between Rth and birefringence, the birefringence of a film must decrease as Rth decreases. Therefore, Chae’s disclosed Rth range of less than or equal to 700 nm must correspond to a range of birefringence values which overlaps the presently recited birefringence range of 0.005 or less. Given Chae’s teaching that low Rth is desired [0122, 0138, 0146, 0198], it would have been obvious to the person having ordinary skill in the art to have prepared the polyimide film of modified Chae having any Rth value within Chae’s disclosed range of 700 nm or less, including Rth values which fall within the presently claimed birefringence range of 0.005 or less. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.

  Response to Arguments
Applicant's arguments filed 11/23/2020 have been fully considered.
Applicant argues (p 9) that the polyimide of Chae is prepared from a single diamine, while the claim requires two diamines. However, this argument fails to overcome the rejection as it fails to consider the reliance on Park as a secondary reference for teaching and motivation to utilize two diamines. 
Applicant argues (p 9) that Chae discloses TFMB in a long list of disclosed diamines. However, this argument fails to overcome the rejection as it fails to consider that TFMB is the diamine utilized in Chae’s examples. 
Applicant makes further arguments on page 9 (as well as on page 11, 3rd full paragraph) with regard to disclosures of solvents, coating methods and intended applications in Chae, and argues that Chae fails to achieve a required low CTE for a TFT substrate. However, Applicant has not explained why Chae’s disclosed preparation methods and Chae’s alleged failure to disclose or achieve a particular CTE desired for TFT substrates establish that Chae and Park fail to suggest a polyimide film encompassed by the present claims. 
Applicant argues (p 10) that Chae fails to set or achieve Rth near zero. Applicant cites instant examples 12 and 16 as having an Rth of 8 nm for a 10 micron film. However, the examiner is unable to find an Rth value of 8 nm described for instant examples 12 and 16. Regardless, the rejection of record is based on a combination of Chae and Park, not on Chae alone. Furthermore, the present claims are not limited to films having an Rth value “near zero,” nor do the instant claims or specification describe a particular range which is considered encompassed by “near zero.” Therefore, Applicant’s argument fails to establish that Chae and Park, in combination, fail to suggest a polyimide film as presently claimed. 
Applicant argues (p 11) that Chae’s work was not aimed to achieve a target property or combination of properties for any specific application, which implies that desired properties were not achieved. However, Applicant’s argument is unpersuasive for at least the reason that it is not consistent with Chae’s disclosure; Chae discloses th [0251, 0254], as well as maintaining sufficient high thermal stability [0258]. 
Applicant argues (p 11) that instant examples 12 and 16, which have 80% a-BDPA, have the best Rth results, and that Chae’s polyimides become brittle above 52% a-BPDA. However, the instant claims are not limited to films having 80% a-BPDA, and the rejection of record nowhere asserts that the prior art suggests a film having 80% a-BPDA. Therefore, the fact that Applicant’s best results were obtained in a film having 80% a-BPDA fails to establish that the cited prior art does not suggest a film having lower amounts of a-BPDA which is nevertheless encompassed by the claims.
With regard to the presently recited combination of m-PDA with TFMB, Applicant argues (pp 12-13) that the hundreds of compounds included within Chae’s paragraphs 44 and 46 are far beyond finite, and there is no reasonable expectation of success. However, Applicant’s arguments with regard to a lack of specific teaching in Chae to utilize m-PDA in combination with TFMB are unpersuasive, as the arguments fail to account for the fact that Park was relied upon for the teaching and motivation to utilize m-PDA. 
Applicant argues (pp 13-14) that the properties of polyimide films depend on many different factors and choices, and therefore it is not predictable to achieve a required backbone morphology and balanced properties. However, Applicant’s argument here (and similarly on p 16, 3rd paragraph) is generalized, and fails to account for the specific teachings of Chae and Park. The instant polyimide is prepared from a combination of four different monomers. Chae specifically discloses a polyimide 
Applicant argues (pp 14-15) that using m-PDA in simple polyimide formulations to modify and achieve specific properties is known in the art, and adding any one monomer, including m-PDA, “does not create an invention.” However, arriving at the present claims requires adding just one monomer, specifically m-PDA, to the polyimide formulation disclosed by Chae. Therefore, Applicant appears to acknowledge that, given Chae’s disclosure of a polyimide from BPDA, a-BPDA and TFMB, the presently claimed polyimide from BPDA, a-BPDA, TFMB and m-PDA is not an invention. 
Applicant argues (p 16, as well as on p 18, first two paragraphs) that the use of m-PDA in the claimed invention is not intended to enhance flexibility, but rather to th with all properties. However, the fact that applicant has recognized an advantage or latent property which may flow from following the suggestion of the prior art does not render obvious an otherwise known invention. See MPEP 2145 II. As previously discussed, Chae specifically contemplates utilizing more than one diamine, and specifically contemplates utilizing a meta-substituted diamine. Secondary reference Park provides a clear teaching and motivation to select and utilize m-PDA as a second diamine in combination with a para-substituted diamine, and provides clear guidance as to the effect of doing so on polyimide flexibility and CTE. Therefore, because Applicant has not provided any reasoning or evidence which establishes unexpected results, Applicant’s arguments on page 16 that the claimed invention achieves target properties for a specific end use fail to establish the patentability of the claimed subject matter. 
Applicant argues (p 17) that the examiner provides no reasoning as to why one of skill would replace a percentage of TFMB with m-PDA to give specific target properties. However, Applicant’s argument is unpersuasive, as it does not appear to acknowledge that Park was relied upon for such specific reasoning. Applicant states that Chae had no specific end use in mind. However, specific end uses are disclosed in Chae, as noted in the first paragraph of the above and previous rejection.
Applicant argues (p 17) that Chae and Park are too widely different in composition and objective to be combined. However, Park specifically teaches display substrates as an objective, and therefore the objectives of Chae and Park are sufficiently related to be combined. Furthermore, Chae specifically teaches a need for flexibility [0006], and therefore, because Park specifically teaches improving flexibility by addition of m-PDA, the disclosures of Chae and Park are reasonably combinable. 
Applicant argues (pp 18-19) that the examiner suggests no functional value for high Tg. The examiner does not understand this argument. However, because Applicant’s argument does not appear to consider the fact that Chae specifically teaches a glass transition temperature above the presently recited minimum value, Applicant’s argument does not overcome the rejection with regard to the obviousness of the presently recited Tg range.  
Applicant argues (p 19) that transmittance is an independent property and does not automatically provide near zero Rth. As noted previously, Applicant’s claims and specification do not explicitly explain what range is encompassed by near zero Rth. Regardless, Applicant has not provided any explanation or reasoning as to why the presently claimed transmittance is not met by Chae’s disclosure with regard to transmittance, as set forth in the rejection of record. Furthermore, with regard to Rth, applicant appears to argue that the claims requires an Rth value of less than 10 nm (p 19, third full paragraph), however, the claims are not limited to any particular Rth value. 
Applicant argues (p 19) that Chae teaches an Rth value of less than 700 nm, which is orders of magnitude out of range. However, Chae exemplifies (example 4) a polyimide having a substantially lower Rth value of 60 nm. Therefore, Chae discloses polyimides having Rth values substantially lower than the disclosed maximum of 700 nm, and clearly teaches lowering Rth as being desirable [0146, 0214, 0254]. Therefore, Applicant’s argument that Chae’s disclosed upper endpoint of 700 nm is out of range fails to establish that modified Chae does not suggest polyimide films having substantially lower Rth
Applicant argues (p 20) that instant examples 12 and 16 achieve near zero Rth, which is impossible to achieve with Chae’s monomer combination, as Chae’s a-BPDA content cannot be increased above 52%. However, to the extent that Applicant is arguing unexpected results, it is noted that examples 12 and 16 each have 80 mol% a-BPDA relative to total dianhydride. In contrast, the present claims are not limited to such high amounts of a-BPDA, and encompass amounts as low as 20 mol%. Furthermore, the exemplified films are made utilizing specific processes (polymerization conditions, imidization conditions, film casting conditions, etc…), which, as acknowledged by Applicant in the present remarks, are known to substantially affect film properties. In contrast, the present claims are not limited to films formed from any particular process. Therefore, Applicant’s examples 12 and 16 do not establish that all films encompassed by the present claims have low birefringence/Rth values. As previously noted, in order to overcome the rejections of record by a showing of unexpected results, Applicant must at least provide a direct comparison of the claimed subject matter to the polyimide film of Chae, and, must ensure that the evidence is commensurate in scope with the claims which the evidence is offered to support. See MPEP 716.02 for a full discussion with regard to allegations of unexpected results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RACHEL KAHN/Primary Examiner, Art Unit 1766